In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
               ___________________________
                   No. 02-22-00210-CV
              ___________________________

IN RE SHERI BUMGARDNER; SSB DESIGNS, INC.; MANCHESTER
   DEVELOPMENT, LLC; AND 2CB BUILDERS, LLC, Relators




                       Original Proceeding
          96th District Court of Tarrant County, Texas
                Trial Court No. 096-303294-18


             Before Kerr, Birdwell, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for temporary relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and motion for temporary relief are denied.

                                                     Per Curiam

Delivered: June 9, 2022




                                          2